1

2

3

4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6                                               ***
7     NATHAN WILLIAMS,                                Case No. 3:17-cv-00365-HDM-WGC
8        Petitioner,
9            v.                                       ORDER
10
      BRIAN E. WILLIAMS, SR., et al.,
11
         Respondents.
12

13

14          In this habeas corpus action, on August 6, 2018, the Court ruled on the
15   respondents’ motion to dismiss, granting it in part and denying it in part, dismissing
16   certain of the claims of the pro se petitioner, Nathan Williams, and ordering the
17   respondents to file an answer responding to the remaining claims. See Order
18   entered August 6, 2018 (ECF No. 26). After a 45-day extension of time (ECF No. 28)
19   and a 33-day extension of time (ECF No. 31), Respondents’ answer was due on
20   January 22, 2019.
21          On January 22, 2019, Respondents filed a motion for an extension of time (ECF
22   No. 32), requesting a third extension of time, this one 2 days, to January 24, 2019.
23   Respondents then filed their answer on January 24, 2019 (ECF No. 34). Respondents’
24   counsel states that the extension of time was necessary because of unexpected time
25   away from her office. The Court finds that Respondents’ motion for extension of time is
26   made in good faith and not solely for the purpose of delay, and that there is good cause
27   for the extension of time requested.
28
                                                  1
1           IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of

2    Time (ECF No. 32) is GRANTED. Respondents’ answer (ECF No. 34) will be treated as

3    timely filed. Under the scheduling order in this case (ECF No. 28), Petitioner’s reply to

4    the answer is due on March 25, 2019.

5

6           DATED THIS ____         January
                       25th day of ___________, 2019.
7

8
                                                      HOWARD D. McKIBBEN,
9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
